DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07 September 2022 has been entered. Claims 1 and 4-15 remain pending as well as newly added claim 16 (claims 2-3 have been cancelled). The Applicant’s amendments to the claims overcome each and every claim objection and rejection previously set forth in the Non-Final Office Action dated 01 June 2022. The amendments also overcome the objection to the abstract that was previously set forth in the same Non-Final, however, the Applicant requested that the Examiner draft a new title to the invention which will be entered below under “Examiner’s Amendment.”

Response to Arguments
Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive. The Applicant argues against the rejection of claim 3 using Wildgoose to teach the limitations, stating that Wildgoose is non-analogous art. While the Applicant is correct in stating that Wildgoose is directed to mass spectrometry, it is also directed to time-of-flight (ToF) measurements, like the instant application. While Wildgoose is not using ToF to measure distance, the Examiner has already shown two references (Gong and Sharma) that teach this distance measurement method. The Examiner is solely using Wildgoose to show the limitation of claim 3, which are drawn to the storage of histograms from four regions, therefore, the combination from the previous Office Action still applies to the instant application. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
TITLE: MEASURING 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16: “a third and fourth memory call historgram memory” in lines 10-11 should be “a third and fourth histogram memory” for further clarity.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) and Wildgoose et al. (USPGPub 20170207073 A1).
Regarding claim 1, Gong teaches a semiconductor body for optical time-of-flight, comprising a driver (110) for driving a light source (121/122) (see figure 3, driver 110; and ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)); at least two detectors (211/212) each comprising at least one avalanche diode (see figure 3, detectors 211 and 212; and ¶91, The detectors (211, 212) can be for example composed of a single-photon avalanche diode (SPAD) array…other possible detectors are for example avalanche photo diodes (APDs), or silicon photo multipliers (SiPM)); a time-to-digital converter (220) arrangement coupled to outputs of the at least two detectors (211/212) (see figure 3, chronometer 220; and ¶95, This chronometer is typically a time-to-digital converter (TDC)); a data processing unit (310) with at least one histogram (paragraph 97 and 99), and an evaluation unit (300) coupled to the driver (110) and to the data processing unit (310) (see figure 3, logic circuit 300; and ¶87, The logic circuit (300)—of which several embodiments are given in FIGS. 4, 5 and 9-14, respectively—has the task to control, evaluate, and communicate the measurement in the fashions described hereinafter), wherein the at least two detectors (211/212) are implemented in a square or stripe (see figure 3, detectors 211 and 212). However, Gong fails to teach a memory that is coupled to the time-to-digital converter arrangement and is configured to store the at least one histogram; and wherein the at least two detectors are implemented as a first to a fourth detector which are arranged in a square or a stripe and wherein the circuit is configured to generate and store histograms of four different regions of an image.
However, Sharma teaches a memory (70) that is coupled to the time-to-digital converter (64/68) arrangement and is configured to store at least one histogram (see figure 2, histogram memory 70; and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70), and wherein the at least two detectors (40) are implemented as a first to a fourth detector which are arranged in a square or a stripe (see figure 1, array of SPADs 40 arranged in a square). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to incorporate the teachings of Sharma to further include a memory in order to record the time of incidence of photons on each sensing element, allowing the device to pass this data on to subsequent processing; and to further include multiple sensors in order to collect the most data from the environment, allowing for a highly detailed depth map. However, the combination fails to explicitly teach wherein the circuit is configured to generate and store histograms of four different regions of an image.
However, Wildgoose teaches wherein the circuit is configured to generate and store histograms of four different regions of an image (¶188, Multiple histograms of different areas or combined areas may be kept and the relative values may be used in further analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Wildgoose to further include storing histograms of multiple regions in order to measure differences between the different regions and to provide additional data, allowing for a high quality and details depth map.
Regarding claim 4, Gong as modified by Sharma and Wildgoose teaches the semiconductor body for optical time-of-flight according to claim 1, wherein the time-to-digital converter (Sharma TDC) arrangement comprises a first to a fourth time-to-digital converter coupled to the first to the fourth detector (Sharma 40) and to the memory (Sharma 70) (Sharma, see figure 1, array of SPADs 40; ¶25, the processing circuits coupled to each SPAD sensing element in the array comprise a respective time-to-digital converter (TDC); and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70).
Regarding claim 7, Gong as modified by Wildgoose teaches wherein the driver (Gong 110) is configured to generate a series of pulses (Gong, ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)). However, the combination fails to explicitly teach each pulse having a duration equal or less than 1 ns.
However, Sharma teaches each pulse having a duration equal or less than 1 ns (Sharma, ¶28, Illumination assembly 24 typically comprises a pulsed laser 28, which emits short pulses of light, with pulse duration in the picosecond range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Wildgoose to incorporate the teachings of Sharma to further include shorter pulses of light in order to expend less energy, allowing for a more efficient device.
Regarding claim 8, Gong as modified by Sharma and Wildgoose teaches the semiconductor body for optical time-of-flight according to claim 7, wherein the driver (Gong 110) is configured such that the duration is programmable (Gong, ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)).
Regarding claim 15, Gong teaches a method for a time-of-flight measurement, comprising: providing a driver (110) signal to drive a light source (121/122) (see figure 3, driver 110; and ¶88, driver (110) receives its instructions on how to drive the light source battery (120)—i.e. when to pulse, what pulse duration, what pulse amplitude, etc.—from logic circuit (300)); receiving photons by at least two detectors (211/212) each having at least one avalanche diode (see figure 3, detectors 211 and 212; and ¶91, The detectors (211, 212) can be for example composed of a single-photon avalanche diode (SPAD) array), other possible detectors are for example avalanche photo diodes (APDs), or silicon photo multipliers (SiPM)); converting signals received by the at least two detectors (211/212) by a time-to-digital converter (220) arrangement into at least one histogram (see figure 3, chronometer 220; and ¶95, This chronometer is typically a time-to-digital converter (TDC)), and performing a calculation based on the at least one histogram by an evaluation unit (300) (see figure 3, logic circuit 300; and ¶87, The logic circuit (300)—of which several embodiments are given in FIGS. 4, 5 and 9-14, respectively—has the task to control, evaluate, and communicate the measurement in the fashions described hereinafter), wherein the at least two detectors (211/212) are implemented in a square or stripe (see figure 3, detectors 211 and 212). However, Gong fails to teach storing the at least one histogram; and wherein the at least two detectors are implemented as a first to a fourth detector which are arranged in a square or a stripe and wherein the circuit is configured to generate and store histograms of four different regions of an image.
However, Sharma teaches storing the at least one histogram (see figure 2, histogram memory 70; and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70), and wherein the at least two detectors (40) are implemented as a first to a fourth detector which are arranged in a square or a stripe (see figure 1, array of SPADs 40 arranged in a square).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong to incorporate the teachings of Sharma to further include a memory to store histograms in order to record the time of incidence of photons on each sensing element, allowing the device to pass this data on to subsequent processing; and to further include multiple sensors in order to collect the most data from the environment, allowing for a highly detailed depth map. However, the combination fails to explicitly teach wherein the circuit is configured to generate and store histograms of four different regions of an image.
However, Wildgoose teaches wherein the circuit is configured to generate and store histograms of four different regions of an image (¶188, Multiple histograms of different areas or combined areas may be kept and the relative values may be used in further analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong and Sharma to incorporate the teachings of Wildgoose to further include storing histograms of multiple regions in order to measure differences between the different regions and to provide additional data, allowing for a high quality and details depth map.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) and Wildgoose et al. (USPGPub 20170207073 A1) as applied to claim 4 above, and further in view of Mann (USPGPub 20150370223 A1).
Regarding claim 5, Gong as modified by Sharma and Wildgoose teaches a first to fourth time-to-digital converter (Sharma 40) (Sharma, see figure 1, array of SPADs 40; and ¶25, the processing circuits coupled to each SPAD sensing element in the array comprise a respective time-to-digital converter (TDC)). However, the combination fails to explicitly teach wherein at least one of the first to the fourth time-to-digital converter comprises: a ring oscillator having an input coupled to the detector, a counter coupled to an output of the ring oscillator, and a transfer circuit configured to capture a current state of the ring oscillator and the counter, to decode the captured state into a time stamp and to transfer data into the memory as a function of the time stamp.
	However, Mann teaches wherein at least one of the first to the fourth time-to-digital converter (TDC) comprises: a ring oscillator (31) having an input coupled to the detector, a counter (34) coupled to an output of the ring oscillator (31) (¶52, FIG. 4 is a block diagram of a configuration of the TDC chains 0 and 1 20/21. As illustrated in FIG. 4, each of the TDC chains 0 and 1 20/21 includes an input 30, a ring oscillator 31, state storage circuitry 32, a converter 33, a counter 34, a multiplier 35, an adder 36, and an output 37), and a transfer circuit (35/36/37) configured to capture a current state of the ring oscillator (31) and the counter (34), to decode the captured state into a time stamp and to transfer data into the memory as a function of the time stamp (¶53, The adder 36 adds up the values of the converter 33 and the multiplier 35. The output 37 outputs the value obtained by the adder 36, i.e., the value (time stamp) indicating the time from the input of TDC_Start until the input of the stop signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong, Sharma, and Wildgoose to incorporate the teachings of Mann to further include a ring oscillator, a counter, and a transfer circuit because ring oscillators have a wide tuning range, compact layout, and the ability to generate multiple phases; counters can be used for measuring frequency and time; and transfer circuits allow the device to transfer data to other device. All of these allow for an efficient device and a device that’s easily integrated.

Claims 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) and Wildgoose et al. (USPGPub 20170207073 A1) as applied to claim 1 above, and further in view of Renard et al. (USPGPub 20180006182 A1).
Regarding claim 6, Gong as modified by Sharma and Wildgoose teaches at least two detectors (Gong 211/212) (Gong, see figure 3). However, the combination fails to explicitly teach wherein one of the at least two detectors is implemented as a reference detector for receiving photons representing zero distance.
	However, Renard teaches wherein one of the at least two detectors (22/24) is implemented as a reference detector (24) for receiving photons representing zero distance (see figure 1B, reference sensor 24; and ¶30, The reference sensor 24 is positioned near the light-emitting device 16 and configured to receive a reference light emission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong, Sharma, and Wildgoose to incorporate the teachings of Renard to further include a reference detector in order to provide a comparison signal, allowing for ease of calculation of time-of-flight to the other detectors.
	Regarding claim 10, Gong as modified by Sharma and Wildgoose teaches a time-of-flight sensor with a light source (Gong 121/122) (Gong, see figure 3). However, the combination fails to explicitly teach a semiconductor body having a plurality of detectors with processing circuitry and a separate light source.
	However, Renard teaches a time-of-flight sensor, comprising a semiconductor body (14) having a plurality of detectors (22/24) with processing circuitry (14) and a light source (16) (see figure 1B, light source 16 and image sensor die 14 combined with substrate 12; and see ¶25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong, Sharma, and Wildgoose to incorporate the teachings of Renard to further include a semiconductor body in order to provide stability and hardiness to the device, allowing for easier and efficient integration into other devices.
	Regarding claim 11, Gong as modified by Sharma, Wildgoose, and Renard teaches the time-of-flight sensor according to claim 10, wherein the light source (Gong 121/122) is realized as a vertical-cavity surface-emitting laser or a vertical-external-cavity surface-emitting-laser (Gong, ¶88, The light source devices (121, 122) are typically lasers such as VCSELs, VCSEL arrays, edge emitters, or fiber lasers).
	Regarding claim 12, Gong as modified by Sharma, Wildgoose, and Renard teaches the time-of-flight sensor according to claim 10 , wherein the light source (Renard 16) is realized by a further semiconductor body that is connected to the semiconductor body (Renard 12) (Renard, see figure 1B, light-emitting device 16 being its own chip electrically connected to substrate 12).
	Regarding claim 13, Gong as modified by Sharma, Wildgoose, and Renard teaches the time-of-flight sensor according to claim 10, wherein the time-of-flight sensor comprises a light blocking material (Renard 18) that comprises an aperture (Renard 26/28) (Renard, see figure 1B, cap 18 containing transparent regions 26 and 28 (i.e. apertures)).
	Regarding claim 14, Gong as modified by Sharma, Wildgoose, and Renard teaches the time-of-flight sensor according to claim 13, wherein the light blocking material (Renard 18) forms a barrier (Renard 46) between a reference detector (Renard 24) and the first to the fourth detector (Renard 22) (Renard, see figure 1B, cap 18 having inner wall 46 between the detectors).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) and Wildgoose et al. (USPGPub 20170207073 A1) as applied to claim 1 above, and further in view of Holcombe (USPGPub 20110248875 A1).
Regarding claim 9, Gong as modified by Sharma and Wildgoose teaches the semiconductor body according to claim 1, comprising: a clock unit (Gong 11) (Gong, see figure 3, system clock 11), and a communication unit that is coupled to the evaluation unit (Gong 300) and is configured to communicate data to an external device (Gong, ¶87, The TOF system has an interface (12) allowing it to communicate with a host machine which utilizes the system to range its environment). However, Gong fails to explicitly teach a charge pump that is coupled to the at least two detectors.
	However, Holcombe teaches a charge pump (510) that is coupled to the at least two detectors (214/216) (¶53, if the input current is within a weaker range (e.g., between 0.0-0.6 .mu.A, in one embodiment, due to photodiodes 214 and 216 receiving less light), charge pump 510, in one embodiment, is adapted to charge only capacitor 516A by opening switch 514B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong, Sharma, and Wildgoose to incorporate the teachings of Holcombe to further include a charge pump because [b]y decreasing the effective capacitance, charge pump generates a weaker charge for preventing overloading, but produces less noise (Holcombe ¶53), allowing for a higher quality depth map.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (USPGPub 20210149028 A1) in view of Sharma et al. (USPGPub 20170052065 A1) and Wildgoose et al. (USPGPub 20170207073 A1) as applied to claim 1 above, and further in view of Wang et al. (USPGPub 20170134710 A1).
Regarding claim 16, Gong as modified by Sharma and Wildgoose teaches at least two detectors (Gong 211/212) and a histogram memory (Sharma, see figure 2, histogram memory 70; and ¶34, Following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70). However, the combination fails to teach subsystems for each detector, wherein each subsystem comprises a detector, a time-to-digital converter and a memory, such that: a first subsystem of the semiconductor body comprises the first detector, a first time-to-digital converter and a first memory; a second subsystem of the semiconductor body comprises the second detector, a second time-to-digital converter and a second memory; and a third and a fourth subsystem of the semiconductor body comprising the third and fourth detector, a third and a fourth time-to-digital converter and a third and a fourth memory.
However, Wang teaches subsystems for each detector, wherein each subsystem comprises a detector, a time-to- digital converter and a memory, such that: a first subsystem of the semiconductor body comprises the first detector, a first time-to-digital converter and a first histogram memory; a second subsystem of the semiconductor body comprises the second detector, a second time-to-digital converter and a second histogram memory; and a third and a fourth subsystem of the semiconductor body comprising the third and fourth detector, a third and a fourth time-to-digital converter and a third and a fourth memory call historgram memory (¶9, a plurality of Analog-to-Digital Converter (ADC) units per column of pixels in the 2D pixel array, wherein at least two adjacent pixels in a column of pixels are connected to different ADC units; ¶77, in the 3D depth measurement mode, the ADC may function as a time-to-digital converter (TDC) and generate a timestamp value representing the time when a light spot is detected by a pixel; and ¶84, the ADCs may be configured such that the column memory—like the line memory 183 in FIG. 7B—in each ADC may latch the output of the global counter to generate an appropriate ADC-specific output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gong, Sharma, and Wildgoose to incorporate the teachings of Wang to include separate systems for each small area of detectors in order to save/output data solely from areas that receive light allowing the device to function efficiently. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujiyoshi (USPGPub 20120076361 A1): Fujiyoshi teaches a method of time-of-flight (ToF) calculations using a plurality of histograms in a plurality of regions (see figure 2 and ¶32-33).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878               

/JENNIFER D BENNETT/Examiner, Art Unit 2878